Order unanimously reversed in the interests of justice, answer in its present form stricken, with leave to serve a new and proper answer within 20 days after service of a copy of the order with notice of entry thereof, with costs to petitioner-respondent against the appellants. Memorandum: 7804, subd. (e) CPLR required the respondents to file with their answer a record of the proceedings under review. This they failed to do. Under this same section Special Term had the power to order the defect or omission to be supplied. This was not done. The answer is therefore dismissed and in the interests of justice the respondents are granted permission to interpose a new and proper answer. (Appeal from an order of Erie Special Term directing respondents to approve petitioner’s application for removal of retail liquor store and to perform their duties in relation thereto.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecehio, JJ.